UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2009 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . ALASKA PACIFIC ENERGY CORP. (Exact name of registrant as specified in Charter NEVADA 000-53607 20-4523691 (State or other jurisdiction of (Commission File No. IRS Employee Identification No.) incorporation or organization) 2005 Costa Del Mar Road, Carlsbad CA, 92009 (Address of Principal Executive Offices) (Zip Code) Telephone: 604-274-1565 (Registrants (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes
